Appeal and cross appeal from an order of the Court of Claims (Michael E. Hudson, J.), entered June 11, 2015. The order, among other things, denied claimant’s motion for partial summary judgment and denied in part defendants’ cross motion for summary judgment.
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on January 20, 2017, and filed in the Court of Claims on February 27, 2017,
It is hereby ordered that said appeal and cross appeal are unanimously dismissed without costs upon stipulation.
Present — Whalen, P.J., Centra, DeJoseph, NeMoyer and Troutman, JJ.